Title: To George Washington from Tobias Lear, 27 March 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] March 27th 1796
          
          Once more I refer you to another letter for what has occurred to me on the late distressing event, and I will therefore only

say that the contents of your last letters to me shall be shortly attend’d to, and that I am most truly & devotedly your’s
          
            Tobias Lear.
          
        